Exhibit 99 [GRAPHIC OMITTED][GRAPHIC OMITTED] Our first half 2009 earnings performance was solid if unspectacular. Year-to-date, our earnings are $4,184,000 ($.55 per diluted share) as compared with $5,616,000 ($.88 per diluted share) for the first half of 2008. Our balance sheet fundamentals have strengthened considerably with capital, reserves, and liquidity all higher than a year ago. While some economists predict an end to the recession later in 2009, others see rising unemployment and lower asset values extending into 2010 and beyond. I honestly do not know which forecast is right, but I do know that in times such as this, a community bank cannot afford to be overly optimistic about things it cannot control. A bank, must, at all costs, retain the confidence and trust of its customers. Having a balance sheet that is both strong and flexible is a nonnegotiable priority to ensure customer trust is not compromised. This has been our primary focus for the past year and I expect it to be our focus for the foreseeable future. The financial statements which follow provide a summary of our year-to-date 2009 earnings as well as of our June 30, 2009 financial position. More detail can be found in the second quarter Form 10-Q which will be available on or about August 5, 2009. I encourage all shareholders to read this document as it provides full disclosure and transparency of our financial activities. A few items are noteworthy, however, and are deserving of comment in this report. In 2009, all FDIC insured banks experienced a significant increase in their FDIC insurance premiums. This results from higher on-going rates and a special assessment levied on banks effective June 30. The increase in rates and the special assessment, result from the failures of a number of weak banks in 2008 and 2009, which in turn reduced the balance in the FDIC insurance fund. As the FDIC insurance fund is self-sustaining by member banks, it is up to the rest of the banking industry to replenish the fund through higher assessments. Our total first half 2009 FDIC insurance expense (including the special assessment) amounted to $1.3 million as compared to only $44 thousand for the first half of 2008. Because of the continued economic slowdown and the potential failure of more weak banks, we expect FDIC insurance rates to remain high. We also expect another special assessment of some as of yet undeterminable amount later in 2009. This action would have a negative effect on second half 2009 earnings performance of all banks including First Mid. Our credit quality has held up reasonably well in 2009 and net charge-offs have amounted to only $257 thousand as compared to $1 million last year for the same period. That said, our loan customers are experiencing economic stress which is reflected in the increase in our non-performing assets (non-accrual loans and other real estate owned) from $9.7 million at the end of 2008 to $12.4 million on June 30, 2009. I believe these numbers will compare well with other banks when industry-wide June 30 information is available, but they are nevertheless high for our standards and loan personnel are working closely with certain borrowers to resolve the issues. Because of the level of non-performing loans and the general stress that businesses and individuals are under, our loan loss provision amounted to $1.2 million in the first half of 2009 which was approximately the same as2008 in spite of the decline in net charge-offs. I mentioned that our balance sheet was quite liquid. As noted previously, we began building our liquidity a year ago to ensure we had sufficient capacity to meet our depositors’ needs. Since year-end, our liquidity has increased further as our deposit balances have increased by over $100 million. Combined with slower loan activity during this economic downturn, our cash and excess funds position amounted to $154 million on June 30, 2009. Since a bank’s most liquid assets are also its lowest yielding assets, this has resulted in a decline in the bank’s net interest income. Net interest income for the first six months of 2009 is $17.1 million as compared with $17.3 million in 2008. Total non-interest income of $7.3 million thus far in 2009 is lower than the first six months of 2008. We took a non-cash charge to earnings amounting to $870 thousand in the first quarter of 2009 to recognize an other-than-temporary impairment charge on two of our trust preferred investment securities. These securities improved in market value during the second quarter and no additional charges were required. The Board and management remain committed to take those actions necessary to keep our balance sheet strong and our risk profile manageable.In doing so, we will be able to navigate our way through these difficult economic times and position First Mid for future opportunities.As always, if you wish to speak with me my direct line number is 217/258-0415 and my e-mail address is browland@firstmid.com. Thank you for your continued support of First Mid-Illinois Bancshares, Inc. Very Truly Yours, /s/ William S. Rowland William S. Rowland Chairman and Chief Executive Officer July 30, First
